 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    MEREDITH MCGLOWN,                                 CASE NO. C19-1658RSM

 9                   Plaintiff,                         ORDER OF DISMISSAL

10            v.

11    STATE OF WASHINGTON, et al.,

12                   Defendants.

13

14          This matter is before the Court sua sponte following the Court’s prior Order to Show

15   Cause. The Court previously granted Plaintiff leave to proceed in forma pauperis. Dkt. #3.

16   Subsequently, the Court noted its difficulty in understanding Plaintiff’s claims and its inability

17   to identify a jurisdictional basis for filing the action before this Court. Dkt. #6. On October 24,

18   2019, the Court ordered Plaintiff to show cause why her action should not be dismissed and to

19   explain: “(1) the law or laws upon which her claims are based, (2) how the disputes fall within

20   the scope of those laws, (3) the specific relief she seeks, and (4) how her Complaint otherwise

21   fits within the Court’s limited jurisdiction.” Id. at 3. Plaintiff was given 21 days to respond and

22   warned that her action would be dismissed if she did not respond. Id.

23

24

     ORDER – 1
 1          Plaintiff failed to respond to the Court’s Order to Show Cause. Accordingly, for that

 2   reason and the reasons identified in the Court’s Order to Show Cause and having reviewed the

 3   remainder of the record in this action, the Court finds and ORDERS:

 4       1. All claims asserted in Plaintiff’s Complaint (Dkt. #4) are DISMISSED without prejudice.

 5       2. Plaintiff’s pending Application for Court-Appointed Counsel (Dkt. #5) is DENIED as

 6          moot.

 7       3. This action is now CLOSED.

 8       4. The Clerk shall provide a copy of this Order to Plaintiff at her last known address.

 9          DATED this 3 day of December, 2019.

10

11                                                A
                                                  RICARDO S. MARTINEZ
12                                                CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
